Sn the Gunited States Court of Federal Claing

OFFICE OF SPECIAL MASTERS
Filed: January 26, 2021

* * * * * * * * * * * * *
OLGA DAVYDOVA, * UNPUBLISHED
*
Petitioner, * No. 19-223V
*
Vv. * Special Master Gowen
*
SECRETARY OF HEALTH * Stipulation; Tetanus-Diphtheria-
AND HUMAN SERVICES, * Acellular Pertussis (Tdap);
* Guillain-Barré syndrome (GBS).
Respondent. *
* * * * * * * * * * * * *

Anne C. Toale, Maglio Christopher and Toale, Sarasota, FL, for petitioner.
Claudia B. Gangi, United States Department of Justice, Washington, DC, for respondent.

DECISION ON STIPULATION!

On February 8, 2019, Olga Davydova (“petitioner”) filed a petition for compensation
within the National Vaccine Injury Compensation Program.” Petition (ECF No. 1). The petition
seeks compensation for injuries allegedly related to petitioner’s receipt of an tetanus-diphtheria-
acellular pertussis (Tdap) vaccine, which is contained in the Vaccine Injury Table (the Table), 42
C.F.R. § 100.3(a).

Petitioner received her Tdap immunization on April 25, 2018. The vaccine was
administered within the United States. Petitioner alleges that the Tdap vaccine caused her
alleged Guillain-Barré syndrome (GBS) and that she suffered the residual effects of the alleged
injury for more than six months.

 

' Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I intend to post it on the website of the United States Court of
Federal Claims. The Court’s website is at http:/Avww.uscfc.uscourts.gov/aggregator/sources/7. Before the opinion
is posted on the Court’s website, each party has 14 days to file a motion requesting redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). An objecting party must provide the Court with a proposed
redacted version of the opinion. /d. If neither party files a motion for redaction within 14 days, the opinion will
be posted on the Court’s website without any changes. Id.

> The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
On January 26, 2021, respondent filed a stipulation providing that a decision should be
entered awarding compensation to petitioner. Stipulation (ECF No. 45). Respondent denies that
the Tdap vaccine caused petitioner’s alleged GBS, any other injury, or her current disabilities.
Id. at 6. Maintaining their respective positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding
compensation according to the terms of the stipulation attached hereto as Appendix A. Jd. at { 7.

The stipulation awards a lump sum of $60,000.00 in the form of a check payable to
petitioner. This amount represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

I adopt the stipulation as the decision of the Court and hereby award compensation in the
amount and on the terms set forth therein. Accordingly, the Clerk of Court SHALL ENTER
JUDGMENT in accordance with the terms of the parties’ stipulation.?

IT ISSO ORDERED.
s/Thomas L. Gowen
Thomas L. Gowen
Special Master

 

3 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

OLGA DAVYDOVA,
Petitioner,
No. 19-223V
V. Special Master Gowen
ECF

SECRETARY OF HEALTH AND
HUMAN SERVICES,

Respondent.

Nee eee ee ee”

 

STIPULATION

The parties hereby stipulate to the following matters:

1. Olga Davydova, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the “Vaccine
Program”). The petition seeks compensation for injuries allegedly related to petitioner’s receipt
of the Tetanus-Diphtheria-acellular Pertussis (“Tdap”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received her Tdap immunization on April 25, 2018.

3. The vaccine was administered within the United States.

4. Petitioner alleges that the Tdap vaccine caused her alleged Guillain-Barre Syndrome
(“GBS”), and that she suffered the residual effects of the alleged injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on her behalf as a result of her condition.

6. Respondent denies that the Tdap vaccine caused petitioner’s alleged GBS, any other

injury, or her current disabilities.
7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $60,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. Assoonas practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

NM
12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-1 5(g) and (h).

13. In return for the payment described in paragraph 8 and any amount awarded pursuant
to paragraph 9, petitioner, in her individual capacity and on behalf of her heirs, executors,
administrators, successors or assigns, does forever irrevocably and unconditionally release,
acquit and discharge the United States and the Secretary of Health and Human Services from any
and all actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the Court of Federal Claims, under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any
way growing out of, any and all known or unknown, suspected or unsuspected personal injuries
to or death of petitioner resulting from, or alleged to have resulted from, the Tdap vaccination
administered on April 25, 2018, as alleged by petitioner in a petition for vaccine compensation
filed on or about February 8, 2019, in the United States Court of Federal Claims as petition No.
19-223V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties” respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that Tdap vaccine caused petitioner’s alleged GBS, any
other injury, or her current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
 

 

Respectfully submitted,

PETITIONER:

   
 
   

A DAVYDOVA

 

ATTORNEY OF RECORD FOR
PETITIONER: a+)
a" bee

E CARRION TOALE, ESQ.

LIQ CHRISTOPHER & TAOLE, P.A.
1605 Main Street, Suite 710
Sarasota, FL 34236
(888) 952-5242

AUTHORIZED REPRESENTATIVE OF
THE SECRETARY OF HEALTH AND
HUMAN SERVICES:

CALF Dabs Whshler, PNSe, pf

TAMARA OVERBY

Acting Director, Division of Injury
Compensation Programs

Healthcare Systems Bureau

Health Resources and Services Administration
U.S. Department of Health and Human Services
5600 Fishers Lane

Parklawn Building, Mail Stop 08N146B
Rockville, MD 20857

 

Dated: O! he lzoz |

AUTHORIZED REPRESENTATIVE
OF THE ATTORNEY GENERAL:

a eBsrrrg PeorntIW mn

HEATHER L. PEARLMAN
Acting Deputy Director
Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

ATTORNEY OF RECORD FOR
RESPONDENT:

CROW Ch A wi
buy

CLAUDIA B. GANGI

Senior Trial Attorney

Torts Branch

Civil Division

U.S. Department of Justice

P.O. Box 146

Benjamin Franklin Station

Washington, DC 20044-0146
Tel: (202) 616-4138

eon WA _~